NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

FRANK EDWARD HUDSON I, an                        No.   17-35400
individual; and all others similarly situated,
                                                 D.C. No. 3:16-cv-02364-BR
                 Plaintiff-Appellant,

 v.                                              MEMORANDUM*

HOUSING AUTHORITY OF PORTLAND,
DBA Home Forward, a public, municipal
corporation; et al.,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                             Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Frank Edward Hudson I appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging Fourteenth Amendment procedural

due process violations arising from the denial of veterans’ preferences in hiring.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Hudson’s action because Hudson failed

to allege facts sufficient to state a plausible due process claim arising from the

denial of a pre-deprivation hearing during the job application process, or the

inadequacy of available post-deprivation remedies. See Hudson v. Palmer, 468
U.S. 517, 536, 539 (1984) (procedural due process claim requires that “claimant

must either avail himself of the remedies guaranteed by state law or prove that the

available remedies are inadequate”); Shinault v. Hawks, 782 F.3d 1053, 1057-58

(9th Cir. 2015) (court applies three-part balancing test set forth in Mathews v.

Eldridge, 424 U.S. 319 (1976), to determine whether a pre-deprivation hearing is

required); see also City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (a

Monell claim cannot survive in the absence of an underlying constitutional

violation).

      AFFIRMED.




                                           2                                     17-35400